— Order on the settlement of a case on appeal, in so far as appealed from, modified by striking out the final paragraph and in place thereof inserting a provision allowing the first, second and third amendments to the proposed case on appeal, and denying the fourth amendment proposed by plaintiff; and, as thus modified, the order is affirmed, with ten dollars costs and disbursements to appellant. The affidavit struck from the record under the allowance of the fourth amendment is essential to enable the defendant to sustain the ruling of the court in defendant’s favor on the subject of costs, which ruling is challenged by the appeal relating thereto prosecuted by the plaintiff. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.